United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3795
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the Southern
      v.                                * District of Iowa.
                                        *
Kent Eugene Walker, Sr.,                *       [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: April 20, 2012
                                Filed: April 24, 2012
                                 ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.


      In this direct criminal appeal, Kent Walker challenges the reasonableness of the
sentence that the district court1 imposed upon revoking his supervised release.
Having carefully reviewed the record, see United States v. Growden, 663 F.3d 982,
984 (8th Cir. 2011), we conclude that the revocation sentence of 8 months in prison,
which was within the advisory Guidelines range and below the statutory maximum,
followed by 6 months of supervised release, which was also authorized by statute,

      1
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
was not unreasonable, see 18 U.S.C. § 3583(e)(3), (h); 21 U.S.C. § 841(b)(1)(B);
United States v. Petreikis, 551 F.3d 822, 824 (8th Cir. 2009). Accordingly, we affirm
the judgment of the district court, and we grant counsel’s motion to withdraw.
                        ______________________________




                                         -2-